Citation Nr: 9928633	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-36 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral pes cavus 
with plantar fasciitis and tendonitis.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990, and from March 1994 to September 1995.  




FINDING OF FACT

Competent evidence that the veteran incurred or aggravated 
pes cavus with plantar fasciitis and tendonitis, or that 
there is a nexus between service and the current 
manifestations of pes cavus, has not been presented.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for bilateral pes cavus with plantar fasciitis and tendonitis 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Background
The veteran had two periods of service on active duty:  from 
October 1986 to October 1990, and from March 1994 to 
September 1995.  His service medical records from his first 
period of active duty include an entry dated in February 1990 
noting treatment for complaints of pain attributed to a left 
foot injury sustained when his foot went into a hole while he 
was running.  The complaints of foot pain contained in the 
service medical records from the first period of active duty 
are not associated by the examiners with pes cavus, but 
rather with the other problems, primarily the fracture for 
which service connection was granted in December 1996 for 
fracture of the base of the left fifth metatarsal.  Neither 
the veteran's entrance nor separation examinations contain 
any reference to the presence of pes cavus.  

Treatment records for the period between the veteran's first 
and second enlistments are not in the claims folder.  

Service medical records for the second period of active duty 
reflect that upon entrance into service, moderate pes cavus 
was noted by the examiner.  The veteran reported no foot 
trouble.  In August 1995 he sought treatment, complaining of 
a six-month history of bilateral foot pain, Achilles region 
and plantar fascia.  He reported no history of trauma.  The 
examiner's objective findings indicated bilateral pes cavus 
2+, with tenderness on dorsiflexion of the feet bilaterally, 
right greater than left.  Mild tenderness was noted in the 
Achilles tendon region and in the plantar fascia region 
bilaterally.  No increased temperature and no edema were 
found.  The veteran exhibited full range of motion of the 
feet and ankles.  The examiner's assessment was bilateral pes 
cavus and mild Achilles tendonitis and plantar fasciitis.  
During the examination performed incident to his separation 
from that second period of active duty, the veteran 
complained of foot trouble and a notation was made of a 
problem with arches for six months that was relieved with 
orthotics.  Upon examination, however, his feet were 
characterized as "normal."  

In October 1995 the veteran filed a claim seeking service 
connection for, inter alia, bilateral foot pain.  He did not 
indicate on the application form when that disability began.  
In February 1996 service connection for bilateral pes cavus 
was denied.  The veteran filed a written notice expressing 
disagreement with that determination.  In response, the RO 
obtained and reviewed service medical records from the 
veteran's first period of active duty, and issued a rating 
decision in July 1996 confirming the prior denial of service 
connection.  He was furnished a Statement of the Case in July 
1996 that explained that the RO determined the claim was not 
well grounded because the evidence did not reflect that the 
congenital or developmental defect of bilateral pes cavus was 
aggravated during service.  The veteran submitted a 
substantive appeal in September 1996 in which he stated that 
he does not know what bilateral pes cavus with plantar fascia 
means, but he does know that he broke his left foot in 
service and his "foot and feet still create pain."  

A VA compensation and pension examination conducted in 
October 1996 revealed that the veteran had extremely high 
arches.  In addition, the examiner noted the left foot had a 
prominent exostosis in the area of the fifth metatarsal 
fracture.  The diagnoses were fracture of the head of the 
fifth metatarsal bone, status post exostosis; and pes cavus, 
bilateral feet with plantar fasciitis.  Service connection 
was then granted for fracture of the fifth metatarsal bone, 
effective the date following separation from the second 
period of active duty, and assigned a noncompensable rating.  
The appeal of the pes cavus claim was forwarded to the Board, 
where a decision remanding the matter was issued in September 
1998.  The RO was directed on remand to obtain additional 
medical information, including an examination in which an 
examiner opined as to whether the pes cavus with plantar 
fasciitis and/or tendonitis, if present in this veteran, was 
due to trauma or any other event in service.  

On remand, the RO inquired of the veteran regarding treatment 
during the period between the end of his first enlistment and 
the beginning of his second enlistment.  The veteran 
identified one care provider who treated him for plantar 
warts, and the RO requested records from that facility but 
received none.  The RO also informed the veteran that 
although it had requested those records, it was the veteran's 
responsibility to see that the RO received them.  The RO 
received no response from the veteran.  

In March 1999 a VA compensation and pension examination was 
conducted.  The examiner noted the veteran's medical history, 
current moderate pes cavus and complaints of heel pain.  His 
impressions were as follows:  

Left heel.  History of a Jones fracture 
with no residual and probably entrapment 
of the calcaneal branch of the posterior 
tibial nerve resulting in decreased 
dorsiflexion of the left ankle.

Right heel.  Heel pain.  There are no 
distinguishing physical exam or x-ray 
findings to make a diagnosis.  

As far as the relationship to the 
service, obviously the Jones fracture was 
involved in the service, but given the 
voracity of the patient's history, his 
heel pain occurred while he was in the 
service.  His cavus feet have very little 
to do with the whole picture.  At this 
point, the final diagnosis is entrapment 
of the calcaneal branch of the posterior 
nerve, cavus feet, old Jones fracture, 
old heel pain on the right.  

In a Supplemental Statement of the Case furnished to the 
veteran in April 1999 it was explained that the evidence 
showed pes cavus existed prior to entry into his second 
period of service, and there was no objective evidence of 
worsening of that disability in service.  


Applicable laws and regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during other than a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred or aggravated, 
compensation as provided by law.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

For purposes establishing service connection, the provisions 
of 38 U.S.C.A. §§ 1111 and 1112 shall be applicable in the 
case of any veteran who served on active duty after December 
31, 1946.  38 U.S.C.A. § 1137.  

A preexisting injury or disease will be considered to have 
been aggravated by active duty where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  


Analysis
In this case, there is competent evidence of a current 
disability:  in the 1999 VA examination it was concluded that 
the veteran suffers from bilateral pes cavus.  Accordingly, 
the first step of the Caluza analysis used to determine 
whether a claim is well grounded has been met.  

With regard to the second step of the Caluza analysis, that 
is, whether there is medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury, as noted above the 
veteran's service medical records for his first period of 
service do not report or even suggest that the veteran 
suffered from symptoms attributable to pes cavus.  Rather, 
those records refer only to treatment administered to the 
veteran's left foot fracture.  With regard to the second 
period of active duty, the records reveal that the veteran 
entered active duty with bilateral moderate pes cavus, so it 
cannot be said that he incurred pes cavus in service.  

With regard to whether his pre-existing condition was 
aggravated in service, the law provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1998).  In this case, the record reflects the 
veteran sought treatment during his second period of active 
duty for pes cavus on only one occasion, and when examined 
incident to separation one month later that examiner noted 
the history of arch pain but characterized his feet as 
"normal."  In light of that evidence, the Board concludes 
the record supports a finding that the treatment administered 
in service was for acute symptoms, and did not represent a 
worsening of the veteran's pre-existing pes cavus during 
service.  Based on the foregoing, there is no support for a 
conclusion that the pre-existing condition increased in 
severity during service.  

For the reasons stated above, the Board finds that the 
medical evidence supports a finding that the veteran had pes 
cavus before he entered service, and that it was not 
aggravated in service; furthermore, there is no medical 
evidence that the veteran incurred pes cavus in service, and 
in fact the only medical evidence regarding incurrence is 
that the condition existed prior to service.  Accordingly, 
the second step of the Caluza test for determining whether a 
claim is well grounded has not been met.  

Similarly, the third step of the Caluza analysis has to been 
met:  there is no evidence that provides a competent opinion 
of a link between the veteran's current disability and a 
disability incurred or aggravated in service.  The veteran 
asserts he now suffers from foot and feet pain attributable 
to service, but he is not competent to offer an opinion on a 
matter that requires medical knowledge, such as whether his 
current symptoms and manifestation were caused by an injury 
in service.  Falzone v. Brown, 8 Vet. App. 398 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
competent medical evidence of record regarding whether there 
is a relationship between the veteran's current foot 
disability and service is the report of the March 1999 VA 
examination, which indicated there was very little 
relationship between the veteran's cavus feet and his current 
disability picture.  In the absence of competent evidence 
providing a nexus opinion, the third step of the Caluza test 
has not been met.  

As the veteran has not presented a well-grounded claim, this 
appeal is denied.  38 U.S.C.A. § 5107(a).  As this claim is 
not well grounded, VA has no duty to assist the veteran, and 
therefore any perceived or actual failure by VA to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  Morton v. West, 12 Vet. App. 477 (1999).  

ORDER

As a well-grounded claim of entitlement to service connection 
for bilateral pes planus with plantar fasciitis and 
tendonitis has not been presented, the claim is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

